Title: Peter H. Wendover to Thomas Jefferson, 1 March 1817
From: Wendover, Peter Hercules
To: Jefferson, Thomas


          
            Respected Sir—
            Washington City 1st March 1817
          
          In January 1815 I had the honor to forward you from New York, a small volume of Sermons delivered in that City, by the Rev Dr McLeod, in the preceding Summer, adapted to the then reasonable expectation that an attack would be made on that part of our beloved Country by the British—To those Sermons you were pleased to give the testimony of your high approbation.
          That worthy Divine having during the present Session of Congress made a visit to this City, presented me a volume of some of his Sermons since preached, and recently published; I beg leave to enclose it to you Sir, in care of my worthy friend, the hon. Judge Nelson of Virginia who has kindly promised to deliver it to you.
          With my best wishes that the remnant of your days may be as happy, as the past have been useful, permit me to subscribe myself
          
            Sir, Most Respectfully Your Obt & Huml Servt
            Pr H: Wendover
          
        